Citation Nr: 1759298	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

In August 2017, the Board remanded the case to afford the Veteran a hearing before the Board.  The Veteran was afforded a hearing, and the transcript of the April 2017 Board hearing presided over by the undersigned Veterans Law Judge is associated with the claims file. 

The issue of entitlement to service connection for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	
FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied the claim for service connection for a thoracolumbar spine disability; in an October 2006 rating decision, the RO implicitly reopened and denied the claim for service connection for a thoracolumbar spine disability, based on the determinations that the thoracolumbar spine disability preexisted service and that there was no evidence that the disability was aggravated beyond the natural progress of the disability in service.  
 
2.  The Veteran did not submit a notice of disagreement against the October 2006 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a thoracolumbar spine disability. 

3.  The additional evidence received since the October 2006 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a thoracolumbar spine disability.

4.  The Veteran's cervical spine disability did not manifest in service or for many years thereafter, and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied the claim for service connection for thoracolumbar spine disability, is final.  38 U.S.C.A. § 7105(c) (West 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The additional evidence received since the October 2006 rating decision is new and material to the claim for service connection for a thoracolumbar spine disability, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  A cervical spine disability was not incurred in or aggravated by service, and service connection for such disability may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for a thoracolumbar spine disability, discussion concerning compliance with the duties to notify and assist is not necessary with regard to this claim. 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board acknowledges the Veteran's representative's argument in the September 2017 Representative Statement that the November 2013 VA examiner's opinion is inadequate because the examiner's opinion that the Veteran's neck disability is not related to his in-service motor vehicle accident was alleged based only on a lack of medical documentation of in-service neck symptoms.  However, this case is distinguishable from Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), because here there is in-service medical documentation of the Veteran's accident and the injuries and contemporaneous complaints resulting therefrom shown in the claims file.  Further, for the reasons discussed in detail below, the Veteran's reports of in-service neck symptoms after the accident are found to be not credible for reasons in addition to the lack of documentation of in-service neck symptoms, and such finding of lack of credibility is not based solely on a lack of medical documentation of neck symptoms in service.  The November 2013 VA examiner's opinion is based on review of the claims file, on the Veteran's medical history, and the Veteran's probative subjective history, and the examiner expressly considered the Veteran's in-service motor vehicle accident, and documented treatment of injuries therefrom, when rendering the medical opinion.  For these reasons, the Veteran's representative's argument is without merit, and the November 2013 VA examiner's opinion is not rendered inadequate.  

The Board also acknowledges that the Veteran's representative reported that the Veteran reported that he received VA treatment in 1996 for his disabilities on appeal.  However, VA treatment records show that the Veteran first presented for VA care in October 2003, as an October 2003 record shows that the Veteran first presented to the VA clinic at that time "to get plugged into the system."  This VA treatment record also shows that he reported that he was being treated by private physician Dr. W. S. prior to presenting to VA.  The Veteran's report that he received VA treatment in 1996 is inconsistent with the VA medical records and is inconsistent with the Veteran's own report that he began receiving VA treatment in 2001, as reflected in a December 2005 Form 21-4142.  Because the Veteran's reports as to when he began receiving VA treatment are inconsistent, the Board finds that he is an unreliable historian and his reports as to when he began receiving VA treatment are outweighed by the VA records that show that he first sought VA treatment in 2003.  

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim for service connection for the neck disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Application to Reopen 

As noted in the Findings of Fact above, the Veteran's claim for service connection for a thoracolumbar spine disability was reopened and previously denied in an October 2006 rating decision.  The additional evidence received since the October 2006 rating decision includes the Veteran's submitted statements that his thoracolumbar spine disability became much worse since his in-service symptoms.  Evidence that tends to indicate that the Veteran's thoracolumbar spine disability was worsened beyond the natural progress of the disability in service is pertinent evidence that was absent at the time of the October 2006 decision, and this evidence raises a reasonable possibility of substantiating the claim. For these reasons, the Board finds that new and material evidence has been submitted, and the claim for service connection for a thoracolumbar spine disability is reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant the claim, and the claim on the merits is discussed in the Remand below. 

Service Connection for a Neck Disability

The Veteran contends that his current cervical spine disability is related to an in-service motor vehicle accident.  Specifically, he contends that he injured his neck in this accident and that he has had neck symptoms since that accident.  The Board notes that this in-service accident is the same accident that he alleges resulted in his thoracolumbar spine disability, which is addressed in the Remand below.  The medical evidence, to include the May 2011 VA examination, shows that during the appeal period, the Veteran is diagnosed with cervical spine arthritis with degenerative disc disease.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran is competent to report his symptoms and observations, such as pain of the neck.  However, the record does not indicate that the Veteran has medical expertise or training.  As a layperson, the Veteran is not competent to provide an opinion as to the diagnosis and underlying cause of his neck disability, to include a determination as to whether the Veteran's identified symptoms are manifestations of his current neck disability.  Similar, the diagnosis of an injury to the neck is a medical matter beyond the ability of a layperson to determine.  Further, though the Veteran is competent to report his contemporaneous in-service symptoms after his motor vehicle accident, the Veteran is not competent to provide a diagnosis of an injury to the neck that may have occurred due to that accident.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran is not competent to determine the medical nature of his neck condition in service after his accident, and he is not competent to determine whether his current neck disability is related to service.  Thus, such lay opinions by the Veteran have no probative value. 

The Board has considered the Veteran's reports that he experienced neck symptoms such as pain in service at the time of and after the confirmed motor vehicle accident in service, as well as his reports that his neck symptoms continued since onset in service.  For instance, as pointed out by the Veteran's representative in the September 2017 Representative Statement, the Veteran reported in the March 2014 Form 9 that at the time of the confirmed motor vehicle accident, he had a sharp pain on the right side of his body, including his neck, and that such neck pain continued since service.  However, the Veteran began submitting such statements as to the presence of neck pain at the time of and after his in-service accident only after he submitted a claim for service connection for a neck disability in September 2010.  Notably, the Veteran has filed claims since as early as 1992 for disability that was alleged incurred as a result of the same in-service motor vehicle accident (specifically service connection for his thoracolumbar spine disability).  The Veteran submitted multiple statements over the years since 1992 as to the nature of his in-service accident and the symptoms that he experienced in this accident and immediately thereafter and since service, specifically to include descriptions of his low back pain.  However, in these statements, there is no mention by the Veteran as to neck symptoms at the time of the in-service accident or anytime thereafter.    

For instance, in the Veteran's September 1992 claim for service connection for a back disability, the Veteran reported that he was treated in service for his low back problem, and that he also had some private treatment for the same.  There is no indication of neck problems.  Also, in an October 1992 VA examination, the Veteran described the in-service accident, and he stated that he injured his back, and he reported that he has lower backache on and off since onset in service.  There is no indication of neck symptoms by the Veteran.  The examiner examined the Veteran's neck and noted that there was no tenderness or spasm.  Also, in an undated medical report submitted in September 1992 from one of the Veteran's treating providers, Dr. B. L., it sis noted that the Veteran has been treated since February 1991 with back pain, and Dr. B. L. noted a diagnosis of sciatica and lower back strain.  However, there is no indication by Dr. B. L., or in the Veteran's statements, that Dr. B. L. treated the Veteran for any neck symptoms.  

Also, in an October 2003 VA primary care note, it is noted that the Veteran is first presenting to VA for care, and he was followed for treatment by a private doctor previously.  He reported a medical history to include chronic back pain since 1998, and that was told he had a sciatic nerve problem then, per a 1998 MRI.  He reported no history or prior treatment for any neck symptoms.  On physical examination, a hyromegaly with soft nodule was noted, and this is noted as being a nodular goiter.  There is no indication of neck arthritis or other cervical spine disorder of the neck.  Also, in a May 2004 VA primary care note, the Veteran reported that he has increasing problems with his back, and that he had an injury in service and had back pain since then.  There is no indication of neck symptoms from the Veteran.  The Board notes that the first time that a cervical spine disability is noted in the medical records is in a November 2004 VA primary care note, in which the Veteran is assessed with  "degeneration of cervical interverte."  The Board notes that this assessment was made without any supporting reports of neck symptoms or radiological studies of the neck.  It is unclear why the VA physician provided this assessment, and this same assessment is repeated recurrently thereafter.  Nevertheless, the Board will consider this assessment in November 2004 as the first medical evidence noted in the file to show a cervical spine disability.  Thus, on review, the first time a cervical spine disability is shown in the extensive medical history is in 2004, decades after service. 

Significantly, the Veteran's contemporaneous statements at the time of the in-service truck accident indicate no presence of any neck symptoms.  Instead, as reflected in the April 1970 service treatment record, the Veteran reported that he was in a truck accident, in which the truck overturned.  He is noted as having a small abrasion on the left shoulder with swelling, and he complained of muscle discomfort of the left lower leg.  There is no mention of any neck symptoms that day, and the remaining service treatment records are negative for neck symptoms or treatment of the neck.   Further, on separation from service in January 1971, no defect of the neck was noted by the medical provider in the Report of Medical Examination, and the Veteran reported, "I am good health."  The service treatment records are negative for a neck disability.

The Board also notes that in a May 2011 VA examination, the Veteran reported to the VA examiner that his neck symptoms began in 1981.  The records are silent for any post-service complaints or medical treatment specifically regarding the neck until decades after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Thus, on review, the Veteran's reports that his neck symptoms began in service at the time of his in-service accident and continued since that time are inconsistent and inconsistent with the remaining lay and medical evidence of record, including the contemporaneous service treatment records at the time of his in-service accident in which he alleges a neck injury.  Based on the above evidence, the Board finds that the Veteran is an unreliable historian and that his contention that he had in-service neck symptoms at the time of his in-service accident and since that time is not credible and therefore has no probative value.  

Here, the competent and probative evidence shows that the Veteran's neck disability did not manifest in service and is not etiologically related to service.    

The November 2013 VA examination has probative value, as the examiner based his opinions on examination of the Veteran, and on the Veteran's competent and credible contemporaneous reports of in-service neck symptoms (or rather lack thereof).  Further, these assessments were provided by an examiner who has the medical expertise to render an opinion as to the etiology of the Veteran's neck disability.  Further, the opinion was based on review of the Veteran's claims file, medical history and on the Veteran's probative subjective history.  The November 2013 VA examiner opined that the Veteran's current neck disability is not related to service, to include the Veteran's in-service accident.  The examiner acknowledged and noted that the Veteran has a history of keloid on the neck, but that there is no indication of neck pain in service.  The examiner also noted that there is no documentation of neck symptoms related to the Veteran's in-service accident. 

Given that the Veteran's report of neck symptoms beginning in service is not credible, and because there is no medical evidence or credible lay reports of neck symptoms or a neck disability until decades after service, and given the above November 2013 VA examination, there is no probative evidence of a combination of manifestations sufficient to identify neck arthritis as manifesting in service or within the post-service year.  For these reasons, the preponderance of the evidence is against a finding of continuity of neck arthritis symptomatology since service.  Accordingly, the Veteran's neck arthritis is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  There is also no competent and probative evidence to indicate that the Veteran's neck arthritis is otherwise related to service, given the November 2013 VA examination, and given that there are no probative lay reports or medical evidence of a neck injury in service, and in light of the above evidence showing that the Veteran's neck disability began decades after service.  Therefore, service connection for the cervical spine arthritis with degenerative disc disease is not warranted on a direct basis.  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disability.  Therefore, the benefit of the doubt provision does not apply, and this claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a thoracolumbar spine disability, this claim is reopened. 

Entitlement to service connection for a cervical spine disability is denied. 



REMAND

The Veteran contends that he has a thoracolumbar spine disability that is related to an in-service motor vehicle accident, or that is otherwise etiologically related to service.  He reports that his back pain first began in service after that accident and that his back pain continued since then.  Notably, however, in the January 1968 Report of Medical Examination on entry into service, back pain was noted by the medical professional.  Further, in the Report of Medical History, the Veteran reported a medical history of back trouble from June 1965 with treatment.  Thus, back pain was noted on entry into service.  However, it is unclear whether the Veteran's current diagnosed thoracolumbar spine disability of arthritis with degenerative disc disease preexisted service based only of this notation of "back pain" on entry into service.  Further, the Board notes that in a September 1992 note from Dr. L., the Veteran is noted as having sciatica and low back strain, and that arthritis was not shown by the medical evidence of record until years after service.  If the Veteran's current thoracolumbar spine disability preexisted service, then the Veteran can only bring a claim for service connection based on aggravation.  

The Veteran was afforded a VA examination in November 2013; however, the examiner did not provide any opinion regarding whether the Veteran's thoracolumbar spine disability preexisted service, and if so, whether such disability was permanently worsened beyond the natural progress of the disability in service, including as due to the in-service motor vehicle accident.  Accordingly, a VA medical opinion should be obtained to determine the same.  Further, the examiner only addressed whether the Veteran's back disability is etiologically related to his in-service accident, but the examiner did not reconcile the opinion with the Veteran's reports of continuing back symptoms since onset in service or with the April 1970 report of back pain after playing basketball.  For these reasons, an addendum medical opinion should be obtained to address the etiology of the Veteran's thoracolumbar back disability.

Further, there are outstanding private treatment records pertinent to the Veteran's back disability, and attempts should be made to obtain such records. 

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding non-VA treatment records, pertinent to his back disability.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

Please take appropriate efforts to obtain the identified private treatment records, to include any outstanding treatment records from the providers Dr. L., Dr. C., and Baton Rouge Physical Therapy, which were listed in the Veteran's September 1992 claim form. 

Please also take appropriate efforts to obtain June 1965 private treatment records from Dr. Williams, the Cripple Children's Clinic, which the Veteran noted in his January 1968 Report of Medical History on entry into service.  

When appropriate, provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e) with regard to any unavailable records.  

2. Please obtain outstanding relevant VA treatment records, to include updated records.  

3. After completing all the above directives 1-2, please obtain an addendum VA medical opinion from the examiner who performed the November 2013 VA examination (or suitable substitute).  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that any current thoracolumbar spine disability (i.e., arthritis, degenerative disc disease) pre-existed service.  

For purposes of this opinion, the examiner's attention is invited to the following: the January 1968 Report of Medical Examination, which shows a medical finding of "back pain" on entry into service; any medical records associated with the claims file that may be dated prior to entry into service; the January 1968 Report of Medical History, which indicates back trouble in June 1965 and short left leg.

(b) If the above answer to (a) is yes, then please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing thoracolumbar spine disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in severity of the preexisting thoracolumbar spine disability was due to the natural progress of the disability. 

The examiner's attention is invited to the Veteran's reports that he had back pain in service and that continued since service, and the service treatment records showing back symptoms, including the April 1970 report of back pain after playing basketball.  

(c) If the above answer to (a) is no, then please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current thoracolumbar spine disability (i.e., arthritis, degenerative disc disease) first manifested in service or is etiologically related to service, to include as due to the in-service complaints of back pain, including the April 1970 report of back pain after playing basketball, or the in-service motor vehicle accident. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


